Exhibit 10.2

SUPPLEMENTAL CONFIRMATION

 

To:

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

From: Goldman, Sachs & Co. Subject: Accelerated Stock Buyback Ref. No:
SDB2502724647 Date: June 16, 2015

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Visteon Corporation (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of June 16, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date: June 16, 2015 Forward Price Adjustment Amount: USD 2.00 Calculation
Period Start Date: June 16, 2015 Scheduled Termination Date: December 30, 2015
First Acceleration Date: September 10, 2015 Prepayment Amount: USD
500,000,000.00 Prepayment Date: June 19, 2015 Initial Shares: 3,712,297 Shares;
provided that if, in connection with the Transaction, GS&Co. is unable to borrow
or otherwise acquire a number of Shares equal to the Initial Shares for delivery
to Counterparty on the Initial Share Delivery Date, the Initial Shares delivered
on the Initial Share Delivery Date shall be reduced to such number of Shares
that GS&Co. is able to so borrow or otherwise acquire, and thereafter GS&Co.
shall use good faith and commercially reasonable efforts to borrow or otherwise
acquire a number of Shares, at a stock borrow cost no greater than the Initial
Stock Loan Rate, equal to the shortfall in the Initial Share Delivery, and to
deliver such additional Shares as soon as reasonably practicable (it being
understood, for the avoidance of doubt, that in using such commercially
reasonable efforts GS&Co. shall act in good faith and in accordance with its
then current policies, practices and procedures (including without limitation
any policies, practices or procedures relating to



--------------------------------------------------------------------------------

counterparty risk, market risk, reputational risk, credit, documentation, legal,
regulatory capital, compliance and collateral), and shall not be required to
enter into any securities lending transaction or transact with any potential
securities lender if such transaction would not be in accordance with such
policies, practices and procedures). Initial Share Delivery Date: The Prepayment
Date. Termination Price: USD $53.88 per Share Additional Relevant Days: The five
Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. Counterparty represents and warrants to GS&Co. that the entry into the
Agreement shall be deemed to be written notice on behalf of GS&Co. for the
purpose of Article FIFTH of the Certificate of (i) the Transaction and (ii) any
“5% Transaction” (as defined in the Certificate) effected by GS&Co. in
connection the Transaction.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:

/s/ Eugene Parloff

Eugene Parloff Vice President

 

Agreed and Accepted By: VISTEON CORPORATION By:

/s/ Robert K. Krakowiak

Name: Robert K. Krakowiak Title: Vice President and Treasurer